Citation Nr: 1453962	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-30 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction and depression.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982, from November 1984 to November 1986 and from November 1987 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Cleveland, Ohio RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the claims file.

In September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA medical examinations and obtain additional records.  The action specified in the September 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current heart disability is not related to a disease or injury in service and did not manifest within one year of service separation.  

2.  The Veteran's acquired psychiatric disability had onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Hypertension, coronary artery disease, valvular heart disease, and psychoses are recognized as chronic conditions by 38 C.F.R. § 3.309(a).

These disabilities may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Here the Veteran is seeking entitlement to service connection for a heart disability and an acquired psychiatric disability, to include anxiety reaction and depression.  

Heart Disability

The Veteran has a current diagnosis of coronary artery disease.  At issue is whether any current disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a current heart disorder which began during his active service when he was treated and hospitalized for a heart problem in 1988 and he has had heart problems since that time.  See June 2012 Video Conference Hearing Transcript, pgs. 3-5.  

Service treatment records show that in March 1988, the Veteran was admitted to hospital after suffering chest pain and shortness of breath.  Extensive diagnostic testing was performed, including cardiac catheterization, after which the Veteran's treating physicians concluded that it was unlikely he had suffered a myocardial infarction and that the Veteran did not have any significant cardiac disease.  The Veteran was given a final diagnosis of chest pain, myocardial infarction ruled out, and alpha thalassemia.  At the Veteran's August 1990 separation physical, no current cardiac disability was noted.  

Post-service, no heart disability is noted within one year of service.

In October 2012, the Veteran was scheduled for a VA examination to determine the most likely etiology of his current heart disability.  The Veteran did not report for this examination, but the examiner rendered an opinion based on a review of the Veteran's claims file.  

The examiner diagnosed the Veteran with coronary artery disease with onset in 2002, as well as a past myocardial infarction in 2002, and concluded that it is less likely than not that the Veteran's current heart condition had onset in service or was caused by an incident or event that occurred in service.  The examiner noted that although the Veteran complained of chest pain in 1988, following extensive diagnostic testing it was found that the Veteran had not suffered a myocardial infarction and had no other cardiac condition.  He was not diagnosed with his current condition until 2002, more than a decade after separation from service.  

Based on all the above evidence, the Board finds that entitlement to service connection for a heart condition is not warranted.  

An extensive cardiac workup was performed in 1988 after the Veteran complained of chest pain, but the Veteran was never diagnosed with a heart condition or any type of cardiovascular disease in service or within one year of service.  

Although the Veteran has claimed that he continued to suffer from heart problems following separation from service, there is no evidence of a diagnosis of or treatment for a cardiac condition in the decade following service.  Even assuming the allegations are true, this evidence is outweighed by other evidence on file to include the VA examination of record.   The VA examination is more probative as to onset given that it is based on not only the Veteran's self-reported history of heart problems but also the service and post-service records establishing heart problems had onset years after service discharge.  Specifically, the October 2012 VA examiner concluded that it is less likely than not that the Veteran's current heart condition had onset in service or is related to his active military service.  The Veteran has not presented any contrary medical opinion.  

While the Veteran has offered his own opinion as to the etiology of his heart condition, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a heart condition due to his active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of cardiovascular disease are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a heart condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Acquired Psychiatric Disability

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a current psychiatric disorder, which began during his active service, and that he has been treated for psychiatric problems since that time.  See June 2012 Video Conference Hearing Transcript, pgs. 11-14.  

The Veteran's service treatment records demonstrate mental health treatment on several occasions for complaints of stress, anxiety, and depression.  Diagnoses include acute situational adjustment disorder, stress reaction versus organic etiology, occupational problem, depression, alcohol abuse, and personality disorder.  The Veteran was recommended for administrative separation in 1990 based on an evaluation of the mental health clinic that the Veteran suffered from a personality disorder.  

At a May 2002 VA general medical examination the Veteran was diagnosed with bipolar disorder.  Following a May 2002 VA psychiatric evaluation, a psychologist diagnosed the Veteran with major depressive disorder and rule out psychotic disorder NOS.  The examiner found that the Veteran's military experiences appeared to be unrelated to the manifestation of his illness and that the symptoms began prior to his military involvement and at an age often seen in psychotic disorders.  Although the examiner noted symptoms began prior to the military, the Board finds that, as the entrance examinations for each period of active service did not note any findings of psychiatric abnormalities, he is presumed to have entered each period of service in sound condition, absent clear and unmistakable evidence to the contrary.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b)(1) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In September 2012, the Board remanded this issue to obtain a new VA medical opinion. 

In an October 2012 VA medical opinion, the VA examiner diagnosed the Veteran with major depressive disorder, recurrent, and past history of alcohol dependence.  She opined that the Veteran's acquired psychiatric disability less likely than not pre-existed his active military service.  While she did not explicitly state that it is at least as likely as not that the Veteran's current psychiatric disability had onset in service or was caused by the Veteran's active military service, the examiner observed that the Veteran's depression appeared to manifest in the late 1980s (which was during the Veteran's last period of active service) and that the Veteran appeared to have experienced a number of psychological stressors during his last period of active service, including the impending Gulf War, a divorce, and declining health.  

Having considered the conflicting evidence of record, the Board finds that the it is at least in equipoise regarding whether the Veteran's acquired psychiatric disability had onset in service or was caused by or related to the Veteran's active military service.  Accordingly, affording the Veteran the benefit of the doubt, entitlement to service connection for an acquired psychiatric disability is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for major depressive disorder is granted.


REMAND

The Veteran is also seeking entitlement to a total disability rating due to individual unemployability (TDIU).  This claim was previously denied by the RO because the Veteran had no service connected disabilities.  In light of the Board's decision to grant entitlement to service connection for an acquired psychiatric disability, the issue of entitlement to TDIU is remanded so that the RO can address whether the Veteran is unemployable due to this disability.  The RO should undertake any necessary development of the issue, to include obtaining a medical opinion or additional medical records.  

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake any development necessary to adjudicate the Veteran's TDIU claim, to include obtaining a medical opinion or additional medical records.

2. When any development requested has been completed, and the RO has ensured compliance with the requested action, the issue of entitlement to TDIU should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


